Citation Nr: 1222675	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  09-20 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for sinus problems, claimed as sinusitis and/or allergic rhinitis.

4.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD) and/or emphysema.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active military service from November 1947 to October 1952 and from August 1954 to January 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision from the above Department of Veterans Affairs (VA) Regional Office (RO).  This case was previously before the Board in September 2010 and remanded for additional development and readjudication.

The medical evidence shows that although the Veteran raised a claim of entitlement for service connection for sinusitis specifically, there is evidence that he may also have allergic rhinitis.  The U. S. Court of Appeals for Veterans Claims (Court) has found that the use of 'condition(s)' in regulation 38 C.F.R. § 3.159(a)(3) indicates that a single claim can encompass more than one condition and that an appellant can reasonably expect that alternative current conditions within the scope of the filed claim will be considered.  Clemons v. Shinseki, 23 Vet.App. 1 (2009).  Given that these are both considered upper respiratory disorders that can be manifested by the same symptoms, the Board has recharacterized the issue on appeal as set forth on the front page of this decision to encompass all chronic upper respiratory disabilities.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for sinusitis/allergic rhinitis and service connection for COPD/emphysema are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Hearing loss was not manifest during the Veteran's military service and was not manifest to a compensable degree within one year after his separation from service or indeed until many years thereafter.  Competent and credible evidence of a nexus between his current hearing loss and service is not of record. 

2.  Tinnitus was not manifest during the Veteran's military service and was not manifest until many years after his separation from service.  Competent and credible evidence of a nexus between his current tinnitus and service is not of record.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by active service, and sensorineural hearing loss may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

2.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist a claimant in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In pre-adjudication letter dated in September 2007, the RO informed the Veteran of its duty to assist him in substantiating his claims for hearing loss and tinnitus under the VCAA, and the effect of this duty upon these issues.  This letter also provided notice as to how disability ratings and effective dates are assigned.  Dingess, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board also finds that VA has satisfied its duty to assist the Veteran in the development of his claims for service connection.  Relevant in-service and post-service treatment reports are of record, and the Veteran was afforded VA examinations in March 2008 and October 2010.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  As will be explained below, the 2010 VA audiologist was unable to provide an etiological opinion without resorting to speculation."  In this regard, the Board has considered the Court's recent holding in Jones v. Shinseki, 23 Vet. App. 382 (2010), that, when a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate, as a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Id. at 389-90.  

Here, the examiner concluded that a definitive opinion with regard to likely etiology of the Veteran's current hearing loss could not be made without resorting to speculation because the Veteran was not given true audiological tests in the military.  Rather, he passed whisper hearing tests, which the VA examiner explained do not accurately test for high-frequency hearing loss.  Without adequate data of the Veteran's hearing acuity at the time of separation from the military, the examiner explained that it was difficult or impossible to determine with certainty how much of the hearing loss was acquired during service.  In addition, the aging process and the Veteran's history of occupational and recreational noise exposure could not be ruled out as contributing to the hearing loss.  The Board does not find this examination or opinion to be inadequate under Jones and will proceed to adjudicate this claim based on this examination report and all other relevant evidence of record.  

Moreover, while the Board has decided to remand the respiratory/pulmonary claims on appeal for an additional medical opinion (following the receipt of additional service treatment records, including reports of audiometric examination from the Veteran's second period of service), it is nonetheless concluded that the hearing loss and tinnitus claims can be effectively adjudicated without the benefit of a new examination.  This is given that there is no medical evidence suggesting that the Veteran met the parameters set forth in 38 C.F.R. § 3.385 for establishing a hearing loss disability during this period of active duty.  Hence, there is no detriment in not scheduling an additional VA examination.  The hearing loss and tinnitus claims may be decided based on the evidence of record. 

The Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the service connection claims adjudicated herein.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  


Law and Analysis

The Veteran maintains that he has hearing loss and tinnitus that are directly related to excessive noise exposure during service.  Specifically, he asserts that he was exposed to hazardous noise from aircraft engines while on the flight line as an aircraft mechanic.  Because both claims involve similar issues and evidence, and as similar legal principles apply, the Board will address them in a common discussion.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was "noted" in service with post-service continuity of the same symptomatology and medical or lay evidence of a nexus between the present disability and the symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  In other words, a Veteran can establish continuity of symptomatology in cases where he/she cannot fully establish the in-service and/or nexus elements of service connection discussed above.  See also Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection).

In addition, certain chronic diseases, including sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Further, the United States Court of Appeals for Veterans Claims (Court) has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Even if disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, supra, at 160.  

The Board has also considered the guidelines provided in the VA Training Letter 211D, TL 10-02 (Adjudicating Claims for Hearing Loss and/or Tinnitus), issued in March 2010.  In that letter, the Director of the VA Compensation and Pension Service indicated that the two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise).  It was also noted that the presence of a notch (of decreased hearing) that may be seen on audiograms generally at frequencies of 3000, 4000, or 6000 Hertz with a return toward normal at 8000 Hertz may be indicative of noise-induced hearing loss.  The letter further stated that "whispered voice tests are notoriously subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure."  

The Director of the VA Compensation and Pension Service also observed in Training Letter 10-02 that sensorineural hearing loss is the most common cause of tinnitus, but commented that the etiology of tinnitus often cannot be identified.  Other known causes were listed, including Meniere's disease, a head injury, hypertension, medications, and dental disorders.  It was noted that delayed-onset tinnitus must also be considered. 

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Turning to the evidence of record, the Board finds that there is little controversy in this case as to whether the Veteran was exposed to noise trauma in service.  His DD 214 shows that his military occupational specialty (MOS) was aviation machinist mate, a specialty usually associated with noise exposure.  See VBA Fast Letter 10-35 (September 2010).  Therefore, his account of in-service noise exposure appears credible and consistent with the circumstances of his service.  Thus, the Board concedes the Veteran's exposure to noise in service.  See 38 U.S.C.A. § 1154(a) (West 2002).

However, service treatment records (STRs) reflect no specific instances of complaints or treatment stemming from noise trauma.  In particular, these records indicate that, at separation from his first period of service with the Navy in 1952, an audiogram was not conducted.  Instead, the Veteran was only provided a whispered voice test to determine the level of his hearing acuity.  At that time his hearing was recorded as 15/15, indicative of normal hearing, and the physical examination noted his ears and drums were normal.  Moreover, there were no complaints of hearing loss, tinnitus, or other ear pathology.

The Board notes that, in the Veteran's 2007 claim for service connection, he alleged the onset of hearing loss and tinnitus since military service, but notably did not list any dates of medical treatment or evaluation for either disability at any time following service separation.  In fact, there are no pertinent records associated with the claims file until private treatment records dated in June 2003 which show the Veteran was evaluated for the decreased hearing in the left ear and ringing of the ear.  At that time he reported that in the last month his left ear hearing had decreased and he had ringing of the ear.  He also reported some head congestion for which he had been taking over-the-counter sinus medicines.  He gave a history of working around noises and aircraft maintenance all of his life, but also reported that his problems were of sudden onset and that his hearing had decreased by about 50 percent.  The clinical assessment was tinnitus probably related to eustachian tube dysfunction and previous noise exposure.  A subsequent entry dated a few weeks later noted the Veteran's tinnitus had improved, but he continued to have some decreased hearing in the right ear.  A referral to audiology was not done at the Veteran's request.  

Since the initial complaints of hearing loss and tinnitus occurred in 2003, many years after separation from service, it is impossible to grant service connection on the basis of the manifestation of a chronic disability within one year after separation from service.  38 C.F.R. §§ 3.307 and 3.309.  There is also no medical evidence linking the Veteran's hearing loss and tinnitus to his military service.  See Hickson, supra.  

In March 2008, the Veteran was referred for a VA audiological examination for the specific purpose of obtaining an opinion as to whether or not his current hearing loss and tinnitus could be related to service.  The Veteran noted gradual hearing loss over the past 15 years and now had difficulty understanding conversations without the use of hearing aids.  He attributed his hearing difficulty to working around aircraft in the service and being subjected to gunfire on the flight deck.  He reported that he served onboard the USS Leyte as an aircraft and power plant mechanic, plane captain, plane handler, and aviation boatswain's mate.  He reported post-service occupational noise exposure as a mate on a marine science lab boat, and as an airline employee, ordering and distributing tooling and tracking instruments.  He reported some recreational noise exposure with a .357 revolver and operating lawn equipment such as a riding mower, brush hog, and chainsaw with hearing protection worn.  The Veteran also gave a history of a right inner ear infection in 1995 treated with antibiotics.  

The examiner noted that during audiological evaluation in 2005, the Veteran was told he needed hearing aids and during audiological consultation in 2007, the Veteran attributed his bilateral tinnitus to his medications.  Current audiometric examination showed puretone thresholds in the right ear were 10, 35, 55, 60, and 65 decibels at 500, 1,000, 2,000, 3,000 and 4,000 Hz respectively, and for the left ear at the same frequencies were 65, 65, 70, 70, and 65 decibels.  Speech recognition was 86 percent in his right ear and 38 percent in his left ear.  The audiological results were consistent with a slight to moderately severe sensorineural hearing loss on the right with good word recognition and mild to moderately severe sensorineural hearing loss on the left with poor word recognition.  

The examiner concluded that the hearing loss and tinnitus were less likely than not (less than 50/50 probability) caused by or a result of in-service acoustic trauma.  He noted that there was no direct evidence for hearing loss until the September 2007 audiogram and the Veteran reported the onset of hearing loss as 15+ years ago, but could not recall the date of or circumstances surrounding the onset of tinnitus.  The examiner explained that the configuration of the hearing loss (low frequency asymmetry) argued against noise exposure as the sole cause of the hearing loss and that the Veteran had a history of occupational and recreational noise exposure.  

When examined by VA in October 2010, the Veteran's complaints of bilateral hearing loss and periodic tinnitus due to military noise exposure remained essentially unchanged.  He reported the onset of periodic tinnitus during service in the Navy while aboard the ship and that he recalled being sent to the medic after exposure to gunfire complaining of headaches and ringing in the ears.  The Veteran reported civilian occupational noise exposure as an employee with several aircraft companies including Boeing and Cessna; with a charter boat service, and as a machine operator.  He was also exposed to weapon fire during qualifications for a reserve police department in 1972 and had recreational noise from gas-powered lawn equipment.  Audiometric testing confirmed current hearing loss in both ears.  

The examiner noted that the Veteran's hearing tests at separation from the Navy in 1952 were by qualitative methods (spoken voice, whispered voice), which were not reliable evidence of normal hearing and insensitive to high-frequency hearing loss characteristic of acoustic trauma.  The examiner also noted that service treatment records from the Air Force dated from 1954 to 1957 were not found.  She then referred to findings from a congressionally mandated study by the Institute of Medicine (IOM) committee on noise-induced hearing loss and tinnitus associated with military service.  The IOM's findings in part concluded that the evidence was sufficient to show that in the absence of audiograms obtained at the beginning and end of military service, it is difficult or impossible to determine with certainty how much of a specific individual's hearing loss was acquired during military service.

The examiner went on to note that the first evidence of reported hearing loss was in 2003 indicating a sudden onset of decreased hearing in the left ear accompanied by ringing in the ear thought to be related to eustachian tube dysfunction and history of noise exposure.  An audiological evaluation was apparently not obtained at that time.  The examiner then noted that bilateral, asymmetrical puretone loss by audiometric findings were identified by VA in 2007 and the Veteran reported exposure to occupational and recreational hazardous noise post-service.  The examiner then referred to the 2002 American College of Occupational and Environmental Medicine Position Statement on Noise-Induced Hearing Loss, scientific research, which indicates that hearing loss due to noise does not progress beyond age-related changes once the exposure to noise is discontinued.  She then noted that the Veteran's current bilateral asymmetrical sensorineural hearing loss appeared to be greater than what would be expected due to aging alone.  She explained that the etiology of the present loss in the right ear could be due to aging, military and post-service noise exposure, and other factors not yet identified.  The etiology of the greater loss in the left ear could also be due to those same factors, in addition to an idiopathic hearing disorder of onset in 2003.  

She also explained that while tinnitus is often related to auditory dysfunction and noise exposure, it could also be related to non-auditory factors such as medications and neurophysical factors.  The examiner concluded that the Veteran's current tinnitus was as likely as not a symptom associated with the bilateral sensorineural hearing loss.  However she could not resolve the issue of whether the current hearing loss was due to the in-service acoustic trauma without resort to mere speculation.  

Following the October 2010 VA examination and opinion additional STRs from the Veteran's second period of service with the Air Force from 1954 to 1960 were received and associated with the claims file.  These records included audiometric testing results from October 1957, which show pure tone thresholds in the right ear were 0 (15), 0 (10), 0 (10), 0 (10), and 0 (5) decibels, respectively, at 500, 1,000, 2,000, 3,000, and 4,000 Hertz (Hz).  The thresholds in the left ear at the same frequencies were 10 (25), 10 (20), 0 (10), 0 (10) and 10 (15) decibels, respectively.  Audiometric testing just prior to separation in November 1959, showed pure tone thresholds in the right ear were 0 (15), 0 (10), -5 (5), -5 (5), and -5 (0) decibels, respectively, at 500, 1,000, 2,000, 3,000, and 4,000 Hz.  The thresholds in the left ear at the same frequencies were -5 (10), -5 (5), -5 (5), -5 (5) and 0 (5) decibels.  (NOTE: Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.) 

These findings are significant in that they show the Veteran did not suffer any deterioration in hearing sensitivity at any level.  In fact, a comparison of the Veteran's in-service audiometric examinations shows that not only was his hearing considered to be normal at separation, but audiometric readings actually show that he had better hearing at every frequency.

After consideration of all the evidence, the Board must deny the Veteran's claims.  While the Board acknowledges the Veteran's current hearing loss and tinnitus, there is little objective evidence that either is etiologically linked to service.  

In this case, the fact that the Veteran was exposed to some degree of acoustic trauma during service is conceded, but that fact alone does not establish a basis for the grant of service connection for either disability adjudicated herein.  As noted previously hearing loss and tinnitus were not "noted" in STRs.  Although whispered voice testing is not considered scientific or sensitive to high frequency hearing loss, there is no question that the Veteran's ears and hearing were normal at service separation from his first period of service in 1952.  Likewise, at service discharge from his second period of service in 1960, audiometric findings did not reveal any significant shift in hearing acuity.  Moreover there follows a period of at least 4 decades during which the Veteran did not seek or require any form of treatment or evaluation for hearing loss or tinnitus.  In other words, he has failed to show continuity of symptomatology during those intervening years after his second period of service had ended before the recurrence of relevant pathology consistent with 38 C.F.R. § 3.303(b).  Savage supra.  

In addition, the 2008 VA examiner acknowledged the Veteran's history of noise exposure, but also noted that the configuration of the hearing loss argued against noise exposure as its sole cause.  The examiner then noted that while some component of the Veteran's hearing loss may be noise-related, his low frequency asymmetry was suggestive of other possible etiologies.  While the 2010 VA examiner could not determine, without resorting to speculation, whether the hearing loss and tinnitus are related to service, she has explained specifically why she was not able to offer such an opinion.  See Jones, 23 Vet. App. at 390.  She cited to the relevant available evidence and referenced scientific literature in support of her opinion, noting that the Veteran had other possible explanations for his hearing loss, including the aging process and his history of recreational and occupational noise exposure which could not be ruled out.  The Board finds her explanation to be sufficient, and concludes that the opinion and rationale to be competent, credible, and probative evidence.

To that end, if the question of etiology cannot be determined without resorting to speculation, then it has not been proven to the level of equipoise.  Chotta v. Peake, 22 Vet. App. 80, 86 (2008) (Board may not award benefits when the award would be based upon pure speculation); see also Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) ("The examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection.  Therefore, it is not pertinent evidence, one way or the other, regarding service connection.").  

In short, there is no medical evidence providing a medical etiology or nexus between the Veteran's current hearing loss and tinnitus and his military service.  Consequently, the Board is unable to attribute the post-service development of the Veteran's hearing loss and tinnitus to his military service.  

In reaching this conclusion, the Board has not overlooked the Veteran's contentions; his statements to healthcare providers; or his written statements.  His primary assertion is that his current hearing loss and tinnitus are related to noise exposure during service.  The Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994) Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Davidson v. Shinseki, 581 F.3d 1313, 1316.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Federal Circuit Court also held in Buchanan (and Davidson and Jandreau), however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  So to ultimately have probative value, the Veteran's assertions also have to be credible and judged in relation to the other evidence in the file - including any medical evidence addressing the determinative issue of causation.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno, 6 Vet. App. at 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

That said, the Board notes that the Veteran is not a medical professional, and therefore, his beliefs and statements about medical matters do not constitute competent evidence on matters of medical etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Although the Board recognizes the sincerity of the arguments advanced by the Veteran in this case, his contentions regarding the etiology of his claimed disabilities are not statements merely about symptomatology, an observable medical condition, or a contemporaneous medical diagnosis, but rather clearly fall within the realm of requiring medical expertise, which he simply does not have.  

In other words, while the Veteran is competent to attest to hazardous noise exposure with resulting ringing in the ears and decreased hearing, hearing loss is specifically defined in VA regulations by specific decibel loss, which the Veteran is not competent in identifying.  See 38 C.F.R. § 3.385.  Compare Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis) with Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).  As noted previously, it is significant that the STRs reflect normal hearing, and that there is a prolonged period post service without hearing complaints or findings along with significant occupational careers with noise exposure; these factors weigh against the Veteran's claims.  


Accordingly, the preponderance of the evidence is against both claims and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.  


REMAND

The Veteran asserts that his sinus problems had their onset during military service.  He also claims that he developed chronic breathing problems, ultimately diagnosed as COPD and emphysema as a result of asbestos exposure during service.  He reports that in addition to asbestos, his claimed disorders are also related to exposure to aircraft emissions and jet fuel.  

Service treatment records from the Veteran's first period of service show he made no specific sinus or respiratory complaints during service, and none are documented.  However post-service treatment records show assessments of variously diagnosed upper respiratory and pulmonary disorders including allergic rhinitis, sinusitis, COPD and a possible diagnosis of emphysema and asthma.  

Also of record is an October 2010 VA respiratory examination report.  The examiner concluded the Veteran's current COPD and allergic rhinitis were less likely as not (less than 50/50 probability) caused by or a result of intraservice exposure of asbestos and or aircraft emissions on the basis that service treatment records did not indicate treatment of any acute or chronic respiratory and/or upper airway conditions.  

Since the October 2010 VA examination and opinion, additional service treatment records from the Veteran's second period of service with the Air Force have been received.  These records contain a number of potentially pertinent symptoms which may conceivably be considered suggestive of possible in-service manifestations of some of the disabilities claimed on appeal.  Specifically an August 1954 enlistment examination includes a chest X-ray which showed a blunting of the right cardiophrenic angle, indicative of a long-standing pleural change.  Subsequent records show the Veteran was treated for various symptoms including sinus headaches stuffy nose, and runny eyes that are typically associated with sinus problems and/or upper respiratory infections.  In December 1958, the Veteran was treated for an acute episode of asthma.  At separation in November 1959, the Veteran was noted to have a history of shortness of breath believed to be caused from smoking.

Because the 2010 medical opinion was rendered without the benefit of a review of the these additional STRs, the VA examiner was not informed of all the relevant facts when he rendered the above diagnoses so the examination is inadequate.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008); Barr, 21 Vet. App. 303, 311 (2007).  For these reasons, the Board finds that the examination report should be returned for a nexus opinion to include a review of the additional STRs. 

In addition, ongoing pertinent treatment records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  In this regard, the Board notes that the most recent record of any outpatient treatment that the Veteran has undergone (and that is included in his claims folder or Virtual VA folder) is dated in 2011.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  After obtaining the appropriate release of information forms from the Veteran, procure any medical records, not already in the claims file, pertaining to any pertinent treatment or evaluation of his sinusitis/allergic rhinitis and COPD/emphysema.  

Document the attempts to obtain such records.  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file, inform the Veteran, and request that he obtain and submit it.  See 38 U.S.C.A. § 5103A(b).  All such available documents should be associated with the claims folder or Virtual VA folder (as appropriate). 

2.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any respiratory/pulmonary disorders that may be present.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms.  A detailed history of any treatment for respiratory symptoms before, during, and after the Veteran's second period of service should be obtained from the Veteran.  All indicated tests and studies should be performed, and the examiner should review the results of any testing prior to completing the report and all findings should be reported in detail.  

a) the examiner should identify all currently diagnosed respiratory/pulmonary disorder, to include sinusitis, allergic rhinitis, COPD, emphysema, and asthma.

b) for any respiratory/pulmonary disorder, to include sinusitis, allergic rhinitis, COPD, emphysema, and asthma, diagnosed on examination, the examiner is asked to opine as to whether it existed prior to his second period of active duty (considering the referenced chest X-ray findings at his enlistment) and, if so, whether such preexisting disorder underwent a permanent worsening (beyond its natural progression) during such service.  

c) If the examiner concludes that the Veteran has a respiratory/pulmonary disorder that did not exist prior to service entrance, he/she should provide an opinion as to whether it is at least as likely as not i.e., a probability of 50 percent or greater, that any such currently diagnosed respiratory disability, to include sinusitis, allergic rhinitis, COPD, emphysema, and asthma, is traceable to any incidents, symptoms, or treatment the Veteran experienced or manifested during service, or is in any other way causally related to his active service, including exposure to asbestos or aircraft emissions, or whether such a causal relationship is unlikely (i.e., a probability of less than 50 percent).  

In answering this question, the examiner should address the Veteran's in-service symptoms as the possible onset of, or precursor to, any current respiratory or pulmonary disorders.  If any currently diagnosed sinusitis, allergic rhinitis, COPD, emphysema, or asthma cannot be regarded as having had its onset during active service, the examiner should explicitly indicate so. 

The basis for the conclusions reached should be stated in full, and any opinion contrary to those already of record should be reconciled, to the extent possible.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  

3.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the claims.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate supplemental statement of the case and give them an appropriate time period in which to respond.  All evidence should be reviewed, to include all evidence submitted since the May 2012 supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


